Exhibit 10.1


SECOND AMENDMENT TO FACILITY AGREEMENT
 
This SECOND AMENDMENT TO FACILITY AGREEMENT, dated June 17, 2010 (this
“Amendment”), is made by and between Insulet Corporation, a Delaware corporation
(the “Borrower”), Deerfield Private Design Fund, L.P., a Delaware limited
partnership (“DPDF”), Deerfield Private Design International, L.P., a British
Virgin Islands limited partnership (“DPDI”), Deerfield Partners, L.P., a
Delaware limited Partnership (“DP”), and Deerfield International Limited, a
British Virgin Islands corporation (“DI”, each of DPDF, DPDI, DP and DI being a
“Lender” and together, the “Lenders” and, collectively with the Borrower, the
“Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Parties are parties to the FACILITY AGREEMENT, dated as of March
13, 2009 and amended by the Amendment to Facility Agreement dated September 25,
2009 (as amended, the “Agreement”); and
 
WHEREAS, the Parties desire to amend the Agreement as set forth herein.
 
NOW, THEREFORE, the Lenders and the Borrower agree as follows:
 
1.           Capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned to them in the Agreement.
 
2.           Sub-Clause (1) of the definition of “Permitted Refinancing
Indebtedness” is amended to read:
 
the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed by more than $50,000,000 the principal
amount (or accreted value, if applicable) of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith).
 
3.           The last sentence of Section 2.3 of the Agreement (“Payment”) is
amended to read as follows:
 
Except in the event that the Lenders deliver a Put Notice to the Borrower in
accordance with the terms of Section 5.4 of the Agreement, in which case the
terms of Section 5.4 of the Agreement shall apply and no additional amounts per
this Section 2.3 shall be due and payable, the Borrower may prepay the Loan at
any time upon payment of the principal amount outstanding and accrued and unpaid
interest thereon to the date of prepayment plus if such prepayment is effected
(a) from the date hereof to April 18, 2010 5% of such principal amount, (b) from
April 19, 2010 to October 18, 2010, 4% of such principal amount, (c) from
October 19, 2010 to April 18, 2011, 2% of such principal amount, (d) from April
19, 2011 to October 18, 2011, 1% of such principal amount, and (e) from and
after October 19, 2011, zero.
 

--------------------------------------------------------------------------------


 
4.           Section 5.5(k) of the Agreement is amended and restated in its
entirety to read as follows:
 
The sum of Cash, Cash Equivalents, Receivables and Finished Goods Inventory on
the last day of each calendar quarter is less than the greater of $10,000,000 or
fifty percent (50%) of the Loan then outstanding.
 
5.           In consideration for, and as an inducement to, the entering into of
this Amendment by the Lenders, the Borrower agrees to pay to the Lenders upon
the execution hereof an Amendment Fee in the aggregate amount of $467,500.
 
6.           Except as amended by this Amendment, the Agreement remains in full
force and effect.
 
[SIGNATURE PAGE FOLLOWS]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned Lender and Borrowers have caused this
Amendment to be duly executed as of the date first written above.
 
 
 
 
 
BORROWER:
 
LENDERS:
             
INSULET CORPORATION
 
DEERFIELD PRIVATE DESIGN FUND, L.P.
            By: /s/ Brian K. Roberts   By:       Deerfield Capital, L.P., its
General Partner Name:    Brian K. Roberts              Title:   Chief Financial
Officer             By:   J.E. Flynn Capital LLC, its General Partner          
        By:    /s/ James E. Flynn         Name:   James E. Flynn        
Title:   President  

 

   
DEERFIELD PRIVATE DESIGN
INTERNATIONAL, L.P.
                    By:       Deerfield Capital, L.P., its General Partner      
            By:   J.E. Flynn Capital LLC, its General Partner                  
By:    /s/ James E. Flynn         Name:   James E. Flynn         Title:  
President  

 

   
DEERFIELD  PARTNERS, L.P.
                    By:       Deerfield Capital, L.P., its General Partner      
            By:   J.E. Flynn Capital LLC, its General Partner                  
By:    /s/ James E. Flynn         Name:   James E. Flynn         Title:  
President  

 

   
DEERFIELD INTERNATIONAL LIMITED
                    By:    /s/ James E. Flynn         Name:   James E. Flynn    
    Title:   Director  

 
3

--------------------------------------------------------------------------------

